DETAILED ACTION
This is a response to Applicant reply filed on 07/07/2022, in which claims 21-40 are presented for examination.  Claims 21 and 31 are of independent form. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Note on Double Patenting
The terminal disclaimer filed on 06/01/2022 has been reviewed and accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-40 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 07/07/2022 point out the reason claims are patentable and non-obvious over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
The Examiner additionally notes the following:
Regarding independent claims 21 and 31, the prior art of record fails to teach or suggest the limitations “splitting the target-source private key into a source entrusted target-source split private key and a target entrusted target-source split private key; providing the source entrusted target-source split private key to a source storage system associated with the SSID; combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key” in combination with the other limitations of the respective claims. 
Noted that the first closest prior art O’Hare (US 20120331088 A1) teaches systems and methods for secure distributed storage where encrypted data portions or shares are identified by a set of keys such that different keys are used for different shares; par. 0312 and 0333.  O’Hare also discloses “cryptographic splitting process …in which data is split into a certain redundant number of cryptographic shares, e.g., 2 of 3 shares.”  However, O’Hare fails to disclose the limitations for “splitting the target-source private key into a source entrusted target-source split private key and a target entrusted target-source split private key; and combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key.”
Noted that the second closest prior art Spackman (US 20100083003 A1) discloses a method for secure non‐redundant storage of data wherein a hash value is used as a key to encrypt the blocklet data, the hashed key being used in the blocklet index to identify the blocklet; see the Abstract and par. 0021-0022. In Spackman, the de‐duplication engine is trusted with all the encryption keys used for the data it processes and an asymmetric cypher is used; par. 0011 and 0013.  However, Spackman fails to disclose the steps for “providing the source entrusted target-source split private key to a source storage system associated with the SSID; combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key”.
Noted that the third closest prior art Andivahis (US 20030147536 A1) teaches that a sender sends the encrypted data message and the key retrieval information to the recipient and use first and second split‐key fragments Ks1 and Ks2 for data transformation; par. 0009, 0020, and 0033.  In Andivahis, the key server facilitates the duplication of data message at recipient side.  However, the key obtained from the key server is for re-creating Kse which the recipient then decrypts using his own private decryption key Kd to produce the decryption key Ks. Andivahis fails to disclose the limitations for “providing the source entrusted target-source split private key to a source storage system associated with the SSID; combining the target entrusted target-source split private key and a host-target public key to obtain a target entrusted compound conversion key”.
Therefore, the prior arts taken individually or in combination fails to particularly disclose, fairly disclose, or render obvious the independent claims 21 and 31.
Dependent claims 22-30 and 32-40 are allowed by virtue of their dependency on and limiting of their respective independent claims.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272-9953.  The examiner can normally be reached on Monday ~ Friday, 7:30 A.M ~ 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/08/08/2022